




AMENDED AND RESTATED
BOOZ ALLEN HAMILTON HOLDING CORPORATION
ANNUAL INCENTIVE PLAN
(Effective as of October 1, 2010 and amended and restated as of July 31, 2014)
SECTION 1. PURPOSE
The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers and
key employees by providing them with the opportunity to earn competitive
compensation directly linked to the Company’s performance.
SECTION 2. DEFINITIONS
Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.
(a)“Act” means the Securities Exchange Act of 1934, as amended.
(b)“Board” means the Board of Directors of the Company.
(c)“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board or the Compensation Committee as the
Board or Compensation Committee shall designate from time to time. To the extent
Section 162(m) is applicable to the Company and the Plan, and for those awards
intended to qualify as performance-based compensation under Section 162(m), the
Committee shall consist of two or more members, each of whom is an “outside
director” within the meaning of Section 162(m).
(d)“Common Stock” means the class A common stock of the Company, par value $0.01
per share, and such other class of stock into which such common stock is
hereafter converted or exchanged.
(e)“Company” means Booz Allen Hamilton Holding Corporation.
(f)“Company Approved Departure” means a termination of employment that the
Company (through the members of its senior management), in its sole discretion,
determines to be in the best interest of the Company and the Company’s approval
of such termination as a Company Approved Departure is approved or ratified by
the Board or the Committee.
(g)“Covered Employee” shall have the meaning set forth in Section 162(m).
(h)“Disability” means “disability,” as such term is defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder.
(i)“Equity Incentive Plan” means the Amended and Restated Equity Incentive Plan
of Booz Allen Hamilton Holding Corporation, as amended from time to time.
(j)“Participant” means (i) each executive officer of the Company and (ii) each
other employee of the Company or a Subsidiary whom the Committee designates as a
participant under the Plan.
(k)“Performance Period” means each fiscal year or another period as designated
by the Committee, so long as such period does not exceed one year.
(l)“Plan” means this Booz Allen Hamilton Holding Corporation Annual Incentive
Plan, as set forth herein and as may hereafter be amended from time to time.
(m)“Section 162(m)” means Section 162(m) of the Internal Revenue Code of 1986,
as amended from time to time, and the rules and regulations promulgated
thereunder.
(n)“Subsidiary” means any business entity in which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests.
SECTION 3. AWARDS
(a)    Performance Criteria. The Committee shall establish the performance
objective or objectives that must be satisfied in order for a Participant to
receive an award for a Performance Period; provided that for those awards
intended to qualify as performance-based compensation under Section 162(m), the
Committee shall establish the objective or objectives that must be satisfied in
order for a Participant to receive an award for a Performance Period prior to
the 91st day of the Performance Period (or such other date as may be required or
permitted under Section 162(m)) but not later than the date on which 25% of the
performance period has lapsed. Unless the Committee determines at the time of
grant not to qualify the award as performance-based compensation under Section
162(m), any such performance objectives will be based upon the relative or
comparative achievement of one or more of the following criteria, whether in
absolute terms or relative to the performance of one or more similarly situated
companies or a published index covering the performance of a number of companies
and whether gross or net, before or after taxes and/or before or after other
adjustments, as determined by the Committee for the Performance Period: earnings
before interest, taxes, depreciation and amortization, with or without
adjustments for stock-option based and other equity-based compensation expenses,
and/or management, transaction and/or similar fees paid to the principal
stockholders or their affiliates; operating earnings; net earnings; income;
earnings before interest and taxes; total shareholder return; return on the
Company’s assets; increase in the Company’s earnings or earnings per share
(basic or diluted); revenue growth; share price performance; return on invested
capital; operating income; pre- or post-tax income; net income; economic value
added; profit margins; cash flow; improvement in or attainment of expense or
capital expenditure levels; improvement in or attainment of working capital
levels; return on equity; debt reduction; gross profit; market share; cost
reductions; workforce satisfaction and diversity goals; workplace health and
safety goals; employee retention; completion of key projects and strategic plan
development and/or implementation; job profit or performance against a
multiplier; or, in the case of persons who are not Covered Employees, such other
criteria as may be determined by the Committee. Performance objectives may be
established on a Company-wide basis or with respect to one or more business
units, divisions, Subsidiaries, or products; and in either absolute terms or
relative to the performance of one or more comparable companies or an index
covering multiple companies.
When establishing performance objectives for a Performance Period, the Committee
may exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles and as identified in the financial statements,
notes to the financial statements or management’s discussion and analysis in the
annual report, including, without limitation, the charges or costs associated
with restructurings of the Company or any Subsidiary, discontinued operations,
extraordinary items, capital gains and losses, dividends, share repurchase,
other unusual or non-recurring items, and the cumulative effects of accounting
changes. Except in the case of awards intended to qualify as performance-based
compensation under Section 162(m), the Committee may also adjust the performance
objectives for any Performance Period as it deems equitable in recognition of
unusual or non-recurring events affecting the Company, changes in applicable tax
laws or accounting principles, or such other factors as the Committee may
determine (including, without limitation, any adjustments that would result in
the Company paying non-deductible compensation to a Participant).
(b)    Maximum Amount Payable. If the Committee certifies in writing that the
performance objectives established for the relevant Performance Period under
Section 3(a) have been satisfied, each Participant who is employed by the
Company or one of its Subsidiaries on the last day of the Performance Period for
which the award is payable shall be entitled to receive an annual award in an
amount not to exceed US $5,000,000. If a Participant’s employment terminates for
any reason other than for cause (including, without limitation, his death,
disability, retirement under the terms of any retirement plan maintained by the
Company or a Subsidiary or Company Approved Departure) prior to the last day of
the Performance Period for which the award is payable, the maximum award payable
to such Participant under the preceding sentence shall be multiplied by a
fraction, the numerator of which is the number of days that have elapsed during
the Performance Period in which the termination occurs prior to and including
the date of the Participant’s termination of employment and the denominator of
which is the total number of days in the Performance Period.
(c)    Termination of Employment. Unless otherwise determined by the Committee
in its sole discretion at the time the performance criteria are selected for a
particular Performance Period in accordance with Section 3(a), if a
Participant’s employment terminates for any reason prior to the date on which
the award is paid hereunder, except as otherwise provided in a Participant’s
employment or other similar agreement, such Participants shall forfeit all
rights to any and all awards that have not yet been paid under the Plan;
provided that if a Participant’s employment terminates as a result of death,
Disability or Company Approved Departure, the Committee shall give consideration
at its sole discretion to the payment of a partial award with regard to the
portion of the Performance Period worked. Notwithstanding the foregoing, if a
Participant’s employment terminates for any reason prior to the date on which
the award is paid hereunder, the Committee, in its discretion, may waive any
forfeiture pursuant to this Section 3 in whole or in part but, may not waive
satisfaction of the performance objectives with respect to any Covered Employee.
(d)    Negative Discretion. Notwithstanding anything else contained in Section
3(b) to the contrary, the Committee shall have the right, in its absolute
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under Section 3(b) based on individual performance or conduct or any
other factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 3(b).
(e)    Affirmative Discretion. Notwithstanding any other provision in the Plan
to the contrary (including, without limitation, the maximum amounts payable
under Section 3(b)), but subject in the case of awards paid in shares of the
Company’s Common Stock or other awards under the Equity Incentive Plan to the
maximum number of shares available for issuance under the Equity Incentive Plan,
(i) the Committee shall have the right, in its discretion, to grant any annual
award in cash, in shares of the Company’s Common Stock, in other awards under
the Equity Incentive Plan or in any combination thereof, to any Participant
(except for a Participant who is a Covered Employee, to the extent Section
162(m) is applicable to the Company and the Plan for the year in which the
amount paid would ordinarily be deductible by the Company for federal income tax
purposes in an amount up to the maximum award payable under Section 3(b)), based
on individual performance or any other criteria that the Committee deems
appropriate and (ii) in connection with the hiring of any person who is or
becomes a Covered Employee, the Committee may provide for a minimum award amount
in any Performance Period, regardless of whether performance objectives are
attained.
SECTION 4. PAYMENT
Except as otherwise provided hereunder, payment of any award amount determined
under Section 3 shall be made to each Participant as soon as practicable after
the Committee certifies that one or more of the applicable performance
objectives have been attained (or, in the case of any award payable under the
provisions of Section 3(d), after the Committee determines the amount of any
such award) and in any event no later than two and a half months after the end
of the fiscal year in which the Performance Period ends. The Committee shall
determine whether any bonus payable under the Plan is payable in cash, in shares
of Common Stock (including, but not limited to, restricted common stock or
restricted stock units) or other awards under the Equity Incentive Plan, or in
any combination thereof. The Committee shall have the right to impose whatever
conditions it deems appropriate with respect to the award of shares of Common
Stock or other awards, including conditioning the vesting of such shares or
other awards on the performance of additional service.
SECTION 5. GENERAL PROVISIONS
(a)    Administration. The Committee shall be responsible for the administration
of the Plan; provided that, in no event shall the Plan be interpreted in a
manner that would cause any award intended to be qualified as performance-based
compensation under Section 162(m) to fail to so qualify. The Committee shall
establish the performance objectives for any fiscal year or other Performance
Period determined by the Committee in accordance with Section 3 and certify
whether such performance objectives have been obtained. The Committee may
prescribe, amend and rescind rules and regulations relating to the
administration of the Plan and make all other determinations necessary or
advisable for the administration and interpretation of the Plan. Any authority
exercised by the Committee under the Plan shall be exercised by the Committee in
its sole discretion. Determinations, interpretations or other actions made or
taken by the Committee under the Plan shall be final, binding and conclusive for
all purposes and upon all persons.
(b)    Delegation by the Committee. All of the powers, duties and
responsibilities of the Committee specified in this Plan may be exercised and
performed by the Committee or any duly constituted committee thereof to the
extent authorized by the Committee to exercise and perform such powers, duties
and responsibilities, and any determination, interpretation or other action
taken by such committee shall have the same effect hereunder as if made or taken
by the Committee; provided that, to the extent Section 162(m) is applicable to
the Company and the Plan, the Committee shall in no event delegate its authority
with respect to the compensation of any Covered Employee.
(c)    Tax Withholding. The Company shall have the power to withhold, or to
require the Participant to remit to the Company, an amount in cash sufficient to
satisfy all U.S. federal, state, local and any non-U.S. withholding tax or other
governmental tax, charge or fee requirements in respect of any payment under the
Plan.
(d)    No Guarantee of Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment at any time, or confer upon any Participant any right to continue in
the employ or retention of the Company.
(e)    Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded plan
and Participants shall have the status of unsecured creditors of the Company.
The Plan is not intended to be subject to the Employee Retirement Income and
Security Act of 1974, as amended.
(f)    Freedom of Action. Nothing in the Plan shall be construed as limiting or
preventing the Company or any of its affiliates from taking any action that it
deems appropriate or in its best interest (as determined in its sole and
absolute discretion) and no Participant (or person claiming by or through a
Participant) shall have any right relating to the diminishment in the value of
any award or any associated return as a result of any such action. The foregoing
shall not constitute a waiver by a Participant of the terms and provisions of
the Plan.
(g)    Forfeiture of Award Amounts.
(i)Forfeiture for Financial Reporting Misconduct. If the Company is required to
prepare an accounting restatement due to material noncompliance by the Company
with any financial reporting requirement under the securities laws, (x) with
respect to any Participant who either knowingly or grossly negligently engaged
in the misconduct or knowingly or grossly negligently failed to prevent the
misconduct as determined by the Committee or is one of the individuals subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002,
such Participant shall forfeit and disgorge to the Company any award amounts
(A) received during the twelve (12)-month period following the filing of the
financial document embodying such financial reporting requirement or (B) earned
based on the materially non-complying financial reporting, and (y) with respect
to any Participant who is a current or former executive officer of the Company
(as defined under the Securities Exchange Act of 1934) who received incentive
compensation under the Plan during the three-year period preceding the date on
which the Company is required to prepare such accounting restatement, based on
erroneous data, in excess of what would have been awarded or paid to such
Participant under such accounting restatement, such Participant shall forfeit
and disgorge to the Company such excess incentive compensation.
(ii)Forfeiture under Applicable Laws or Regulations. In addition to forfeiture
for the reasons specified in subsection (i) of this Section 5(g), the Company
may cancel or reduce or require the Participant to forfeit and disgorge to the
Company any award amounts and any gains earned or accrued with respect to any
equity award or common stock granted or received pursuant to an Award under the
Plan to the extent permitted or required by applicable law, regulation, or stock
exchange rule in effect on or after the effective date of the Plan. For the
avoidance of doubt, the Committee shall have full authority to implement any
policies and procedures necessary to comply with Section 10D of the Securities
Exchange Act of 1934, as amended, and any rules promulgated thereunder.
(iii)Forfeiture for Other Misconduct. Unless otherwise determined by the
Committee, if (i) the Participant’s performance is deemed to contribute
substantially to the Company or a subsidiary incurring significant financial
losses; (ii) the Participant’s performance is deemed to contribute substantially
to a significant downward restatement of any published results of the Company or
a subsidiary; (iii) the Participant engages in conduct that results in or
contributes substantially to significant reputational harm to the Company;
(iv) the Participant materially breaches or contributes substantially to a
material breach of applicable legal and/or regulatory requirements; (v) the
Participant engages in conduct that constitutes “cause” under any plan or
agreement that the Participant is subject to or (vi) the Participant engages in
conduct that results in or contributes substantially to a material breach of the
Company’s applicable internal policies and procedures, including without
limitation those policies in respect of risk management, compliance,
disciplinary and any applicable supervisory practices, the Committee in its sole
discretion may suspend the payment of any Awards granted (or a portion thereof)
and/or require the forfeiture and disgorgement to the Company of any Awards (or
a portion thereof) granted or paid during the twelve months prior to or any time
after the Participant engaged in such misconduct and all gains earned or accrued
due to the exercise of such Awards or sale of any common stock issued pursuant
to such Awards.
(iv)Other Recoupment Policies. Awards granted under this Plan shall also be
subject to such generally applicable policies as to forfeiture, disgorgement and
recoupment as may be adopted by the Board or the Committee from time to time and
communicated to Participants. Any such policies may (in the discretion of the
Board or the Committee) be applied to outstanding awards at the time of adoption
of such policies, or on a prospective basis only. The implementation of policies
and procedures pursuant to this Section 5(g) and any modification of the same
shall not be subject to any restrictions on amendment or modification of awards.
(h)    Term of Plan. The Plan shall be effective with respect to fiscal periods
beginning on or after October 1, 2010; provided that, unless otherwise
determined by the Board, it is intended that the material terms of the
performance objectives under this Plan and the maximum amount of compensation
payable to a Covered Employee will be disclosed to and reapproved by the
Company’s shareholders at the Company’s annual meeting of shareholders at such
timesas required by Section 162(m) to the extent necessary to continue to
qualify the amounts payable hereunder to Covered Employees as performance-based
compensation under Section 162(m).
(i)    Amendment or Alteration. Notwithstanding Section 5(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided that no such action shall be effective without approval by the
shareholders of the Company to the extent necessary to continue to qualify the
amounts payable hereunder to Covered Employees as performance-based compensation
under Section 162(m).
(j)    Severability. The holding of any provision of this Plan to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Plan, which shall remain in full force and effect.
(k)    Assignment. Except as otherwise provided in this Section 5(k), this Plan
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. Neither this Plan nor
any right or interest hereunder shall be assignable by the Participant, his
beneficiaries, or legal representatives; provided that nothing in this Section
5(k) shall preclude the Participant from designating a beneficiary to receive
any benefit payable hereunder upon his death, or the executors, administrators
or other legal representatives of the Participant or his estate from assigning
any rights hereunder to the person or persons entitled thereunto. This Plan
shall be assignable by the Company to a Subsidiary or Affiliate of the Company;
to any corporation, partnership or other entity that may be organized by the
Company, its general partners or its Participants as a separate business unit in
connection with the business activities of the Company or Participants; or to
any corporation, partnership or other entity resulting from the reorganization,
merger or consolidation of the Company with any other corporation, partnership
or other entity, or any corporation, partnership, or other entity to or with
which all or any portion of the Company’s business or assets may be sold,
exchanged or transferred.
(l)    409A Compliance. This Plan is intended to provide for payments that are
exempt from the provisions of Section 409A the Internal Revenue Code of 1986, as
amended from time to time, and the rules and regulations promulgated thereunder
(“Section 409A”) to the maximum extent possible and otherwise to be administered
in a manner consistent with the requirements, where applicable, of Section 409A.
Where reasonably possible and practicable, the Plan shall be administered in a
manner to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to Section 409A. In the case of any “nonqualified
deferred compensation” (within the meaning of Section 409A) that may be treated
as payable in the form of “a series of installment payments,” as defined in
Treasury Regulation Section 1.409A-2(b)(2)(iii), a Participant’s or designated
beneficiary’s right to receive such payments shall be treated as a right to
receive a series of separate payments for purposes of such Treasury Regulation.
Notwithstanding the foregoing, neither the Company nor the Committee, nor any of
the Company’s directors, officers or employees shall have any liability to any
person in the event Section 409A applies to any payment or right under this Plan
in a manner that results in adverse tax consequences for the Participant or any
of his or her beneficiaries or transferees. Notwithstanding any provision of
this Plan to the contrary, the Board or the Committee may unilaterally amend,
modify or terminate the Plan or any right hereunder if the Board or Committee
determines, in its sole discretion, that such amendment, modification or
termination is necessary or advisable to comply with applicable U.S. law, as a
result of changes in law or regulation or to avoid the imposition of an
additional tax, interest or penalty under Section 409A.
Notwithstanding the terms of this Plan to the contrary, if at the time of the
Participant’s “separation from service” within the meaning of Section 409A, he
or she is a “specified employee” within the meaning of Section 409A, any payment
of any “nonqualified deferred compensation” amounts (within the meaning of
Section 409A and after taking into account all exclusions applicable to such
payments under Section 409A) required to be made to the Participant upon or as a
result of the separation from service (as defined in Section 409A) shall be
delayed until after the six-month anniversary of the termination from service to
the extent necessary to comply with and avoid the imposition of taxes, interest
and penalties under Section 409A. Any such payments to which he or she would
otherwise be entitled during the first six months following his or her
termination from service will be accumulated and paid without interest on the
first payroll date after the six-month anniversary of the separation from
service (unless another Section 409A-compliant payment date applies) or within
thirty days thereafter. These provisions will only apply if and to the extent
required to avoid the imposition of taxes, interest and penalties under Section
409A.
(m)    No Attachment. Except as required by law, no right to receive payments
under this Plan shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
(n)    Headings. The Section headings appearing in this Plan are used for
convenience of reference only and shall not be considered a part of this Plan or
in any way modify, amend, or affect the meaning of any of its provisions.
(o)    Rules of Construction. Whenever the context so requires, the use of the
masculine gender shall be deemed to include the feminine and vice versa, and the
use of the singular shall be deemed to include the plural and vice versa. That
this Plan was drafted by the Company shall not be taken into account in
interpreting or construing any provision of this Plan.
(p)    Governing Law. This Plan and its enforcement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.



1

